1 Reported in 7 N.W.2d 393.
This is an appeal from an order of the district court in ahabeas corpus proceeding giving custody of the minor child of relators to respondents without prejudice to a later renewal of the writ.
We find the following facts. In 1935 Mr. and Mrs. Ashcroft, then unmarried, went to Rochester, where both obtained employment. During this period they associated with each other until Mr. Ashcroft left for Idaho in September 1936. He subsequently moved to Portland, Oregon, in June 1937, where he has since remained. The child, Judith Ann, was born to relator Vera on *Page 194 
December 2, 1936. Both Mr. and Mrs. Ashcroft state that Mr. Ashcroft is the father of the child.
In September 1936 Vera came to Minneapolis to prepare for the birth of her child. While there her employer provided her with needed funds for expenses, took her to the hospital for the birth of the child, and later returned her to her temporary home in Minneapolis. She remained in Minneapolis until April 24, 1937. On that date the child was placed in respondents' care, and arrangements were made by her employer for compensating them. Respondents understood that the child was not available for adoption. The child has been with respondents since that time.
The testimony of Vera and that of her employer are diametrically opposed concerning the placing of the child. The employer testified that the child was taken to the respondents with the full knowledge and consent of Vera; that she prepared the infant's diet, wrote out the necessary formulae, laid out the child's clothes, and sent them along with the employer. Vera testified that her employer came to her place of residence and, with threats of violence and at the point of a gun, forcibly took the child from her; that he then and thereafter refused to inform her as to the child's whereabouts. Despite this very unusual conduct on the part of the employer, there is no dispute that Vera returned to Rochester, reentered her former employment with the same employer, and succeeded in taking an important part in the management of his business. This relationship continued until April 1940. On this date Vera left for Oregon and joined her present husband. Their marriage took place on May 4, 1940.
Until 1939 payments were made to respondents for the care of the child. These contributions were made partly by Vera and partly by her employer. Since 1939 no payments have been made. Despite this, respondents have continued to care for the child, have become closely attached to it, and have taken steps toward its adoption.
Vera contends that she has constantly sought information as to her child's whereabouts but that her employer has thwarted her *Page 195 
in these efforts. Since their marriage, her husband has joined her in this attempt. Investigations made by a welfare organization in Portland, Oregon, indicate nothing to suggest that the Ashcrofts are morally unfit to have the custody of their child. Mr. Ashcroft is now employed as a clerk in the United States Army Engineer's office and earns $144 a month. Vera is employed as a waitress and earns about $130 a month. Their aim is to have Mr. Ashcroft's parents move to Oregon to care for the child in the event they obtain custody of it.
Respondents have a home in Minneapolis and reside there with their two daughters, ages 19 and 16. Mr. Jensen is employed as a furrier and earns $200 a month. No one disputes that the child has had excellent care and has developed into a bright, active, and healthy little girl.
The principles governing in these cases have many times been stated by this court. See State ex rel. Olson v. Sorenson,208 Minn. 226, 293 N.W. 241, and cases there cited. Ordinarily, parents are entitled to the custody of their child. Every court recognizes the deep and enduring affection which parents have for their children and their willingness to make sacrifices and endure hardships in their interests which a stranger would not consider. No court would deprive a parent of his child simply because someone else might give it better care or attention than the means of the parent permit. The sanctity of the home and the maintenance of family life form the foundation of our society and are of paramount importance now as in the past.
Exceptional cases often arise, however, where this desired relationship between parent and child does not exist. It has not existed here. Since the time when this child was but a few months old it has been exclusively in respondents' care. The Jensens are the only parents it knows, and their home has been its home. It would be as tragic to remove this child from the Jensens' home as to take a child from its natural parents with whom it is living. We conceive that serious emotional and psychological maladjustment would result if the child were transferred from the Jensen *Page 196 
to the Ashcroft home. This we should avoid unless overpowering reasons require it. The first and chief concern is the welfare of the child. Gauthier v. Walter, 110 Minn. 103, 124 N.W. 634; State ex rel. Larson v. Halverson, 127 Minn. 387,149 N.W. 664; State ex rel. Neib v. Krueger, 143 Minn. 149,173 N.W. 414; State ex rel. Henning v. Gundvaldson, 169 Minn. 335,211 N.W. 310.
There are sufficient improbabilities in the story of Vera Ashcroft to raise the question of its credibility. We feel it inadvisable to act upon her testimony. Moreover, her husband, the father of her child, has shown no great interest, insofar as the record reveals, in the child or in its care or custody. He was informed by Mrs. Ashcroft of the child's birth six months after it was born and that he was its father. Yet during all of the ensuing period the record reflects no attempt by him to visit the child nor to contribute to its support. Neither are we satisfied that we know the kind of home the child would have should it go to Oregon with the Ashcrofts. We know that the home it has now is a satisfactory one.
In view of these considerations, we believe the lower court reached a wise and satisfactory solution. The child should remain with respondents until such future time as relators can present a more convincing case for her custody, and it is so ordered.
Affirmed.